Case 2:20-cv-02323-RGK-JPR Document 43 Filed 06/23/20 Page 1of1 Page ID #:386

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02323-RGK-JPR Date June 23, 2020

 

 

Title Nicko LaCoste v. Daniel Keem

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Ex Parte Application to File a Sur-Reply
[DE 41]

Upon review of Plaintiff's Ex Parte Application filed on June 19, 2020, at Docket Entry 41, the
Court hereby denies Plaintiff's request.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
